DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 1, 2022, has been entered.  The amendment of claim 1 and cancellation of claim 11 is acknowledged.

 Response to Arguments
Applicant's arguments submitted April 1, 2022, has been received.  Applicant asserts that the flow through of a fluid prevents a hermetic seal by an elastic membrane.  However, as indicated by the rejection below, Bishop also provides for the use of a diaphragm or membrane instead of an O ring. Applicant’s amendment to incorporate the use of the drive element coupling is also addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,074,178 (“Bishop”) in view of U.S. Patent No. 6,071,087 (“Jalink”).
Claim 1
Bishop discloses a piezoelectric drive, configured for use in a moist environment, the piezoelectric drive comprising: a housing having a chamber, which is sealed by an elastic membrane (housing 208 with seal 212 and 214 of flexible diaphragm or O-ring formed sealed chamber); and a piezoelectric drive unit arranged in the sealed chamber and configured to be piezoelectrically deformed by electric actuation for driving a drive element (piezoelectric unit 216), wherein the piezoelectric drive unit includes at least one piezoelectric bending actuator for generating, when electrically actuated, a bending deflection transversely to the elastic membrane (Fig. 8, piezoelectric actuator 216 formed from a pair of piezoelectric films), wherein the piezoelectric drive unit is configured to be coupled to or is coupled, via a form fit, to a drive element arranged outside the chamber (Fig. 8, fasteners 220).
Bishop discloses a water tight seal (col. 4, lns 40-45) but does not appear to explicitly disclose the chamber being hermetically sealed (air and water tight).
	Jalink discloses a similar ferroelectric sealed pump for pumping fluids including liquid and gas (col. 3, lns 12-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a hermetically sealed chamber, as disclosed by Jalink, into the device of Bishop, for the purpose of providing pumping of both gas and liquid mediums without losing pressure within the system.

Claim 2
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the piezoelectric bending actuator has at least one of a circular, annular or rectangular geometry, the bending actuator being flat in an undeformed initial state and oriented at least substantially parallel to the elastic membrane, the bending actuator being configured for generating, when electrically actuated, a bending deflection precisely or substantially perpendicular to the elastic membrane (Bishop, Fig. 9).

Claim 3
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the piezoelectric drive unit comprises: two or more piezoelectric bending actuators, which are arranged and interconnected in series such that bending deflections of the piezoelectric bending actuators, when accomplished by electric actuation, will add in magnitude (Bishop, Fig. 8, actuators 216 can be driven additively). 

Claim 4
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the piezoelectric drive unit comprises: two or more piezoelectric bending actuators, which are arranged and interconnected in parallel such that driving forces of the piezoelectric bending actuators, when accomplished by electric actuation, will add in magnitude (Bishop, Fig. 8, actuators 216 can be driven additively).  

Claim 5
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the piezoelectric drive unit comprises: two bending actuators , which are coupled to each other such that, when electrically actuated, at least one of the bending actuators curve will concavely towards the other bending actuator, the bending actuators having an identical structural configuration and being, at least sectionwise, coupled to each other circumferentially, on sides facing away from each other, so that they are deformable symmetrically to each other by electric actuation, so as to generate bending deflections in opposite directions (Bishop. Fig. 8, actuators 216 can be driven oppositely).   

Claim 6
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the piezoelectric drive unit is connected to at least one of the housing and the elastic membrane, by a connection which is fixed centrally by a material bond that is at least one of an adhesive bond, a weld, a solder, or a form fitting by at least one spacer ring (Bishop, Fig. 8, col. 10, lns 1-37, adhesive). 

Claim 7
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the elastic membrane is connected to the housing such that a hermetic seal is formed fixedly and circumferentially, along a line closed in itself and arranged in a plane, by a material bond that is an bond, a weld or a solder bond (Bishop, Fig. 8, col. 10, lns 1-37, adhesive or fastener ).  

Claim 10
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the housing comprises: a plane flange and a circumferentially extending rim rising from an upper surface of the flange, the chamber being, at least sectionwise, defined by at least one of an upper surface of the flange and an inner side of the rim (Bishop, Fig. 20). 

Claim 12
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1, wherein the piezoelectric drive unit comprises: two or more bending actuators for generating, when electrically actuated, bending deflections in a same direction, wherein two respective bending actuators are arranged adjacent to each other such that, when electrically actuated, one of the bending actuators deforms concavely and one of the bending actuators deforms Patentconvexly to the respective other bending actuator , the bending actuators having at least one of an identical structural design and being, at least sectionwise, coupled in planar contact with each other (Bishop, Fig. 8, actuators 216).

Claim 15
Bishop discloses the piezoelectric drive according to claim 1, wherein the piezoelectric drive unit comprises: two or more piezoelectric bending actuators each configured for generating, when electrically actuated, a bending deflection that is at least one of transversely to a same membrane or transversely to such a membrane of their own or transversely to various such membranes, the various bending actuators being configured for generating bending deflections in different directions which are at least one of parallel or opposite directions (Bishop, Fig. 8, col. 10, lns 1-37).

Claim 16
Bishop in view of Jalink discloses the piezoelectric drive according to claim 2, wherein the piezoelectric drive unit comprises: two or more piezoelectric bending actuators, which are arranged and interconnected in series such that bending deflections of the piezoelectric bending actuators, when accomplished by electric actuation, will add in magnitude (Bishop, Fig. 8, col. 10, lns 1-37). 

Claim 17
Bishop in view of Jalink discloses the piezoelectric drive according to claim 16, wherein the piezoelectric drive unit is connected to at least one of the housing and the elastic membrane, by a connection which is fixed centrally by a material bond that is at least one3 of an adhesive bond, a weld, a solder, or a form fitting by at least one spacer ring (Bishop, Fig. 8, col. 10, lns 1-37, adhesive).

Claim 18
Bishop in view of Jalink discloses the piezoelectric drive according to claim 17, wherein the elastic membrane is connected to the housing such that a hermetic seal is formed fixedly and circumferentially, along a line closed in itself and arranged in a plane, by a material bond that is an bond, a weld or a solder bond (Bishop, Fig. 8, col. 10, lns 1-37, adhesive).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,074,178 (“Bishop”) in view of U.S. Patent No. 6,071,087 (“Jalink”).
Claim 13 
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1.
Bishop discloses deflection of the diaphragm for volume change (Bishop, col. 5, lns 5-19) but does not appear to explicitly disclose wherein a maximum bending deflection (B) of the piezoelectric drive unit lies, in relation to a dimension (H) of the piezoelectric drive in a direction of the maximum bending deflection (B), in a range of at least one of 10 % to 30 % or a range of 15 % to 25 %. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a maximum bending deflection (B) of the piezoelectric drive unit lies, in relation to a dimension (H) of the piezoelectric drive in a direction of the maximum bending deflection (B), in a range of at least one of 10 % to 30 % or a range of 15 % to 25 %, for the purpose of achieving a desired volume output (Bishop, col. 5, lns 5-19).  Further, it has been recognized "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.

Claim 14
Bishop in view of Jalink discloses the piezoelectric drive according to claim 13.
Bishop discloses deflection of the diaphragm for volume change (Bishop, col. 5, lns 5-19) but does not appear to explicitly disclose wherein the dimension (H) of the piezoelectric drive in the direction of the bending deflection (B) lies in a range of at least one of 1.5 mm to 20 mm, a range of 2 mm to 15 mm, or a range of 5 mm to 10 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a maximum bending deflection (B) of the piezoelectric drive unit lies, in relation to a dimension (H) of the piezoelectric drive in a direction of the maximum bending deflection (B), in a range of at least one of 10 % to 30 % or a range of 15 % to 25 %, for the purpose of achieving a desired volume output (Bishop, col. 5, lns 5-19).  Further, it has been recognized "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,074,178 (“Bishop”) in view of U.S. Patent No. 6,071,087 (“Jalink”), further in view of U.S. Patent Pub. 2014/0091155 (“Jordan”).
Claim 8
Bishop in view of Jalink discloses the piezoelectric drive according to claim 1.
Bishop does not appear to explicitly disclose wherein an inner side of the chamber is provided with a coating made of polytetrafluoroethylene, PTFE. 
Jordan discloses using a coating of PTFE (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an inner side of the chamber is provided with a coating made of plastic, PTFE, as disclosed by Jordan, into the device of Bishop in view of Jalink, for the purpose of providing a chemical resistant membrane (Jordan, paragraph [0018]).

Claims 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,074,178 (“Bishop”) in view of U.S. Patent No. 6,071,087 (“Jalink”), further in view of U.S. Patent Pub. 2007/0289377 (“Wagner”).
Claim 9
Bishop discloses the piezoelectric drive according claim 1, wherein the housing comprises: a hermetically sealed line passage for routing connections or connection lines of the piezoelectric drive unit therethrough (Bishop, Figs. 9 and 20, routing connections 273).
	Bishop does not appear to explicitly disclose wherein the line passage being made of glass.
	Wagner discloses a hermetically sealed oscillating device having a glass housing for connections (paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated using glass, as disclosed by Wagner, into the device of Bishop, for the purpose of providing visible access to the interior (Wagner, paragraph [0031]).

Claim 19
Bishop in view of Jalink discloses the piezoelectric drive according claim 18, wherein the housing comprises: a hermetically sealed line passage for routing connections or connection lines of the piezoelectric drive unit therethrough, (Bishop, Figs. 9 and 20, routing connections 273).
	Bishop in view of Jalink does not appear to explicitly disclose wherein the line passage being made of glass.
	Wagner discloses a hermetically sealed oscillating device having a glass housing for connections (paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated using glass, as disclosed by Wagner, into the device of Bishop in view of Jalink, for the purpose of providing visible access to the interior (Wagner, paragraph [0031]).

Claim 20
Bishop in view of Jalink, further in view of Wagner discloses the piezoelectric drive according to claim 19, wherein the housing comprises: a plane flange and a circumferentially extending rim rising from an upper surface of the flange, the chamber being, at least sectionwise, defined by at least one of an upper surface of the flange and an inner side of the rim (Bishop, Fig. 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853